Citation Nr: 1022280	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  05-33 903 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of scars, left orbital region, left upper 
eyebrow, left side of the forehead and middle nose, rated as 
0 percent disabling prior to January 15, 2008.  

2.  Evaluation of scars, left orbital region, left upper 
eyebrow, left side of the forehead and middle nose, rated as 
10 percent disabling from January 15, 2008 to October 23, 
2008.  

3.  Evaluation of scars, left orbital region, left upper 
eyebrow, left side of the forehead and middle nose, currently 
rated as 20 percent disabling.  

4.  Entitlement to an increased rating for sinusitis, 
currently rated as 10 percent disabling.  

5.  Entitlement to an increased rating for 
bursitis/tendinitis of the right knee, currently rated as 10 
percent disabling. 

6.  Entitlement to a compensable rating for left ear hearing 
loss.  

7.  Entitlement to a compensable evaluation for headaches.  

8.  Entitlement to service connection for bilateral ankle 
disability.  

9.  Entitlement to service connection for left eye 
disability.  

10.  Entitlement to service connection for lung disability.  

11.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
right great toe disability.  

12.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
retropatellar pain syndrome of the left knee, to include as 
secondary to the service connected bursitis/tendinitis of the 
right knee.  

13.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
right ear hearing loss.  

14.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
Rosai Dorman disease with destruction of the left elbow.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The appellant had active service from June 1976 to October 
1998.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for Rosai Dorman disease with destruction of the left 
elbow and entitlement to service connection for bilateral 
ankle disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 15, 2008, scars, left orbital region, 
left upper eyebrow, left side of the forehead and middle nose 
were superficial and stable with normal sensation and 
pigmentation, but without pain on examination, tenderness, 
elevation or depression.   

2.  From January 15, 2008 to October 23, 2008, scars, left 
orbital region, left upper eyebrow, left side of the forehead 
and middle nose were manifested by pain on examination and 
mild tenderness, but without elevation, inflammation or 
depression.   

3.  From October 23, 2008, scars, left orbital region, left 
upper eyebrow, left side of the forehead and middle nose are 
manifested by pain on examination and mild tenderness, but 
without elevation, inflammation or depression.   

4.  Sinusitis is manifested by pain and headaches but with no 
periods of incapacitation.  

5.  Bursitis/tendinitis is manifested by flexion functionally 
limited to 90 degrees with pain; functional flexion is 
greater than 30 degrees, and there is no impairment of 
extension, instability or subluxation.  

6.  On VA audiometric examination in September 2009, the left 
ear had an average decibel loss of 41 with a speech 
recognition score of 92 percent (Level I).

7.  The Veteran's headaches are severe in nature and 
productive of loss of function.  

8.  Left eye disability did not originate in service and is 
not otherwise related to service.  

9.  The Veteran does not have lung disability.  

10.  Service connection for right great toe disability was 
denied in a November 1998 rating decision; the Veteran did 
not appeal that decision.

11.  The evidence added to the record since the November 1998 
decision is cumulative of previously considered evidence, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim. 

12.  Service connection for left knee disability was last 
finally denied in a March 2003 rating decision; the Veteran 
did not perfect an appeal to that decision.  

13.  The evidence added to the record since the March 2003 
decision is cumulative of previously considered evidence, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.

14.  The Veteran was last denied service connection for a 
right ear hearing loss in November 1998; he did not appeal 
that decision.  

15.  The evidence added to the record since the November 1998 
decision is cumulative of previously considered evidence, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for scars, left 
orbital region, left upper eyebrow, left side of the forehead 
and middle nose for the period prior to January 15, 2008, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805 (2008).

2.  The criteria for a rating in excess of 10 percent for 
scars, left orbital region, left upper eyebrow, left side of 
the forehead and middle nose for the period from January 15, 
2008, to October 22, 2008, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 (2008).

3.  The criteria for a rating in excess of 20 percent for 
scars, left orbital region, left upper eyebrow, left side of 
the forehead and middle nose for the period from October 23, 
2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2009).

4.  The criteria for a rating in excess of 10 percent 
disabling for sinusitis have not been met. 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.7, 4.97, Code 6512 (2009).

5.  The criteria for a rating in excess of 10 percent 
disabling for bursitis/tendinitis of the right knee have not 
been met.  38 U.S.C.A §§ 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Code (DC) 5019, 5257, 5258, 5260, 5261 
(2009).

6.  The criteria for a compensable rating for left ear 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009).

7.  The criteria for a 30 percent evaluation for headaches 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2009).

8.  Left eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009). 

9.  Lung disability was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

10.  New and material evidence to reopen the claim for 
service connection for right great toe disability has not 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

11.  New and material evidence to reopen the claim for 
service connection for retropatellar pain syndrome of the 
left knee, to include as secondary to the service connected 
bursitis/tendinitis of the right knee has not been received.  
38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

12.  New and material evidence to reopen the claim for 
service connection for right ear hearing loss has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in June 2004, August 2004, October 2006 and October 
2008.  As such, no further development is required with 
respect to the duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, appropriate and 
adequate examinations have been conducted for the claim of 
entitlement to service connection for left eye disability.  
The examiner reviewed the history and established clinical 
findings.  Moreover, the file contains VA and private 
treatment reports and there is no indication that there is 
any outstanding evidence with respect to the claim.  

The Board acknowledges that the appellant has not been 
afforded a VA examination in relation to his claim for 
entitlement to service connection for lung disability.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no competent evidence of a current 
disability.  In reaching this conclusion, the appellant's own 
lay statements were considered, but as will be explained in 
the body of this decision, such statements do not credibly 
establish the presence of a lung disability.  For this 
reason, the evidence does not indicate that the claimed 
disability exists.

The Board notes that a review of the record shows that some 
of the appellant's service treatment records are missing.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Because of missing records, the analysis below has 
been undertaken with this heightened duty in mind.  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claims. 

        Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).

Evaluation of Scars 

The appellant has appealed the denial of a higher evaluation 
for scars, left orbital region, left upper eyebrow, left side 
of the forehead and middle of the nose.  The appellant's 
disability is rated under DC 7804.  The Board notes that the 
rating criteria for scars were changed during the pendency of 
this appeal, effective October 2008.  As detailed below, the 
appellant's disability has been evaluated under both the old 
and new criteria.  

At the time the appellant filed his claim, Diagnostic Code 
7804 provided that superficial scars that were painful on 
examination warranted a 10 percent evaluation.  This was the 
maximum evaluation under this Diagnostic Code.  

Under the prior criteria for rating the scars, DC 7800 
provided for evaluation of scars of the head, face, or neck 
based on the degree of disfigurement that present.  A 10 
percent evaluation is for assignment with one characteristic 
of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  
A 30 percent rating is warranted when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, or; with two or 
three characteristics of disfigurement.  A 50 percent rating 
is warranted when there is visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features, or; with four or five 
characteristics of disfigurement.  An 80 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, or; with six or more 
characteristics of disfigurement.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (1).

The 8 characteristics of disfigurement for purposes of 
evaluation under Diagnostic Code 7800 are: A scar 5 or more 
inches (13 or more cm.) in length; a scar at least one-
quarter inch (0.6 cm.) wide at widest part; the surface 
contour of a scar is elevated or depressed on palpation; a 
scar adherent to underlying tissue; hypo-or hyper-pigmented 
scarring in an area exceeding six square inches (39 sq. cm.); 
abnormal skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); missing underlying soft tissue in an area exceeding six 
square inches (39 sq. cm.); and skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

The old criteria for rating scars also provided for a 10 
percent evaluation for scars (other than head, face, or 
neck), in an area or areas exceeding 6 square inches (39 sq. 
cm.) that are deep or that cause limited motion.  Such scars 
in an area or areas exceeding 12 square inches (77 sq. cm.) 
that are deep or that cause limited motion warrant a 20 
percent evaluation.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801 and Note (2).  A 10 percent evaluation is warranted 
for scars (other than head, face, or neck) in an area or 
areas of 144 square inches (929 sq. cm.) or greater, that are 
superficial and that do not cause limited motion.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802.  A 10 percent evaluation is 
warranted for superficial unstable scars.  An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 and Note (1).  A scar may also be rated 
based on limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805.

The Board notes that the criteria for rating scars were 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805).  Effective October 23, 2008, 
under DC 7800, burn scar(s) of the head, face, or neck; 
scar(s) of the head, face, or neck due to other causes; or 
other disfigurement of the head, face, or neck warrant a 10 
percent rating with one characteristic of disfigurement.  A 
30 percent rating is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  A 50 percent 
rating is warranted with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  An 80 percent 
rating is warranted with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  

Under the revised Diagnostic Code 7801, burn scar(s) or 
scar(s) due to other causes, not of the head, face, or neck, 
that are deep and nonlinear in an area or areas of at least 6 
square inches (39 sq. cm.) but less than 12 square inches (77 
sq. cm.) warrant a 10 percent rating.

Under the revised Diagnostic Code 7802, burn scar(s) or 
scar(s) due to other causes, not of the head, face, or neck, 
that are superficial and nonlinear in an area or areas of 144 
square inches (929 sq. cm.) or greater warrant a 10 percent 
evaluation.  Note (2) under that code provides that if 
multiple qualifying scars are present, assign a separate 
evaluation for each affected extremity based on the total 
area of the qualifying scars that affect that extremity.

Under the revised Diagnostic Code 7804, one or two scars that 
are unstable or painful warrant a 10 percent evaluation.  
Three or four scars that are unstable or painful warrant a 20 
percent evaluation.  Five or more scars that are unstable or 
painful warrant a 30 percent evaluation.  Note (2) for that 
code provides that if one or more scars are both unstable and 
painful, add 10 percent to the evaluation that is based on 
the total number of unstable or painful scars.  

The revised Diagnostic Code 7805 provides that other scars 
(including linear scars) and other effects of scars evaluated 
under diagnostic codes 7800, 7801, 7802, and 7804 require the 
evaluation of any disabling effect(s) not considered in a 
rating provided under diagnostic codes 7800-04 under an 
appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 (2009).

Entitlement to a Higher Evaluation for Scars prior to January 
15, 2008 

The Veteran has appealed the denial of a higher evaluation 
for scars, left orbital region, left upper eyebrow, left side 
of the forehead and middle of the nose, rated as 0 percent 
disabling prior to January 15, 2008.  After review of the 
record, the Board finds that a higher evaluation is not 
warranted.  

In this regard, the Board notes that service treatment 
records show left eye strain in May 1982.  The appellant 
complained of severe left eye pain and burning sensation in 
the left eye.  He reported being hit in the face with a glass 
ashtray.  An assessment of superficial laceration two was 
given in July 1982.  The appellant was granted service 
connection for scars, left orbital region, left upper 
eyebrow, left side of the forehead and middle of the nose, 
rated as noncompensable, in a December 2004 rating decision.  
The appellant was afforded a VA compensation and pension 
examination in November 2004.  During this examination, he 
reported a left eye condition because of residual scars 
across the eyelid, eyebrow and forehead.  It was noted that 
the appellant did not have significant complaints related to 
the scars.  Examination revealed the appellant had a scar on 
the left orbital region on its upper medial aspect with went 
upwards towards the left eyebrow on its medial aspect.  The 
scar was about 1 cm in length, linear and with normal 
pigmentation.  There was no tenderness, and normal sensation 
on and around the scar.  The scar around the nose on the 
middle one third was noted to be slightly hyperpigmented, and 
3mm in length.  It was transverse with normal sensation and 
there was no tenderness.  The left side forehead scar was 
noted to be linear, 2 cm in length, transverse, nontender and 
with normal pigmentation.  The midline scar of the forehead 
between the left and right eyebrow was slightly oblique, 1 cm 
in length with normal pigmentation.  The appellant was able 
to open and close the eyelids properly.  All scars were noted 
to be linear with width only 1 cm.  There was no pain, 
elevation or depression, and/or adherence to underlying 
tissue.  Skin texture was normal and all scars were noted to 
be superficial and stable.  The scars were not deep and there 
was no inflammation, edema or keloid formation.  There was 
slight hyperpigmentation over the scar on the middle of the 
nose, otherwise, other scars had normal pigmentation with the 
surrounding skin.  There was no significant distortion or 
asymmetry, no induration or inflexibility, or limitation of 
motion of function caused by the scar.  Scars on the left 
orbital region, upper elbow, left side of the forehead and 
middle of the nose was diagnosed.  

In September 2005, the appellant related that the scar on the 
left side of his forehead was sore and caused temporary nerve 
damage.  He related that his scar was painful.  

Based upon the lay and medical evidence, the Board concludes 
that a 0 percent evaluation for right jaw scars, scalp and 
jaw, residuals of trauma is warranted and no more.  The Board 
notes that in order to warrant a compensable rating, the 
appellant's scars must be painful on examination (DC 7804); 
show disfigurement (DC 7800); be a scar (other than head, 
face, or neck), in an area or areas exceeding 6 square inches 
(39 sq. cm.) that is deep or cause limited motion (DC 7801); 
be a scar (other than head, face, or neck) in an area or 
areas of 144 square inches (929 
sq. cm.) or greater, that is superficial and that do not 
cause limited motion (DC 7802); is one that is unstable (with 
frequent loss of covering of skin over the scar) (DC 7803); 
or is one that causes limitation of function (DC 7805).  

During this period of time, it was noted that the appellant 
did not have significant complaints related to the scars.  
There was no tenderness, elevation, depression, significant 
distortion or asymmetry, induration or inflexibility, 
adherence to underlying tissue or limitation of motion.  
There was slight hyperpigmentation over the scar on the 
middle of the nose otherwise the scars had normal 
pigmentation.  The Board notes that although there was slight 
hyperpigmentation over the scar on the middle of the nose, it 
is not shown to meet the size requirements for an increased 
evaluation.  The Board further notes that the appellant's 
scars were not shown to be unstable and they were not painful 
on examination.  The Board recognizes that the appellant 
reported painful scar in September 2005.  However, 
examination revealed the scar was not painful upon 
examination.  Based on these findings a higher evaluation is 
not warranted.  

As noted above, the VA examination found no instability, 
pain, or limitation of motion resulting from the appellant's 
scarring.  The Board notes that the appellant is competent to 
report that his disability is worse.  However, the more 
probative evidence consists of that prepared by neutral 
skilled professionals, and such evidence demonstrates that an 
evaluation in excess of 0 percent disabling is not for 
application.  Accordingly, for the reasons provided above, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for an evaluation higher than 0 
percent disabling for scars, left orbital region, left upper 
eyebrow, left side of the forehead and middle of the nose, 
prior to January 15, 2008.  

Entitlement to a Higher Evaluation for Scars from January 15, 
2008 to October 23, 2008

The appellant has appealed the denial of a higher evaluation 
for scars, left orbital region, left upper eyebrow, left side 
of the forehead and middle of the nose, rated as 10 percent 
disabling from January 15, 2008 to October 23, 2008.  After 
review of the record, the Board finds that the preponderance 
of the evidence is against the claim.  

In this regard, the Board notes that the evidence shows the 
appellant was afforded a VA compensation and pension 
examination in January 2008.  The appellant's left orbit, 
left upper eyebrow, left forehead and middle nose were 
evaluated for scarring.  There was tenderness of the left 
orbit, left upper eyebrow and left forehead.  Measurements 
were as follows: left orbit 2 x 0.3 cm; left upper eyebrow 
4.5 x 0.5 cm V shaped; left forehead 3.5 x 0.4 cm and middle 
nose 1.5 x 0.3 cm.  There was left orbit pain and mild 
tenderness on palpation, left upper eyebrow pain and mild 
tenderness on palpation and left forehead pain and mild 
tenderness on palpation.  There was no middle nose pain.  
There was no adherence to underlying tissue and/or elevation 
or depression of the surface contour for any of the scars.  
The scars were normal in texture and were noted to be stable 
and superficial.  The scars were not deep and there was no 
inflammation, edema or keloid formation.  For all scars, the 
color was the same as the surrounding tissue.  There was also 
no limitation of motion, induration or inflexibility of the 
skin in the area of the scar and/or gross distortion or 
asymmetry.  Scars, left orbit, left upper eyebrow, left 
forehead and middle nose was diagnosed.  

Based on the above, the Board finds that an evaluation higher 
than 10 percent disabling is not warranted.  In this regard, 
the Board notes that the 10 percent evaluation is the maximum 
provided under Diagnostic Code 7804 for this time period.  
This rating contemplates superficial scars that are painful 
on examination.  The Board also notes that a higher 
evaluation is not warranted any other diagnostic code for 
rating scars.  During this period of time, the appellant 
reported left orbit pain and mild tenderness, left upper 
eyebrow pain and mild tenderness, left forehead pain and mild 
tenderness.  However, examination revealed no elevation, 
depression, significant distortion or asymmetry, induration 
or inflexibility, adherence to underlying tissue or 
limitation of motion.  There was normal pigmentation and the 
scars were shown to be stable.  

The Board notes that the appellant is competent to report 
that his disability is worse. However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 10 percent disabling is not for 
application.  Accordingly, for the reasons provided above, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for an evaluation higher than 
10 percent disabling for scars, left orbital region, left 
upper eyebrow, left side of the forehead and middle of the 
nose, from January 15, 2008 to October 23, 2008.  

Entitlement to a Higher Evaluation for Scars from October 23, 
2008 

For the period since October 23, 2008, the RO assigned a 20 
percent evaluation for the scars at issue.  After review of 
the record, the Board finds that the preponderance of the 
evidence is against the appellant's claim for a higher 
evaluation.  

In this regard, the Board notes that the evidence shows the 
appellant was afforded a VA compensation and pension 
examination in January 2008.  The appellant' left orbit, left 
upper eyebrow, left forehead and middle nose were evaluated 
for scarring.  There was tenderness of the left orbit, left 
upper eyebrow and left forehead.  Measurements were as 
follows: left orbit 2 x 0.3 cm; left upper eyebrow 4.5 x 0.5 
cm V shaped; left forehead 3.5 x 0.4 cm and middle nose 1.5 x 
0.3 cm.  There was left orbit pain and mild tenderness on 
palpation, left upper eyebrow pain and mild tenderness on 
palpation and left forehead pain and mild tenderness on 
palpation.  There was no middle nose pain.  There was no 
adherence to underlying tissue and/or elevation or depression 
of the surface contour for any of the scars.  The scars were 
normal in texture and were noted to be stable and 
superficial.  The scars were not deep and there was no 
inflammation, edema or keloid formation.  For all scars, the 
color was the same as the surrounding tissue.  There was also 
no limitation of motion, induration or inflexibility of the 
skin in the area of the scar and/or gross distortion or 
asymmetry.  Scars, left orbit, left upper eyebrow, left 
forehead and middle nose was diagnosed.  

Based on the above, the Board finds that an evaluation higher 
than 20 percent disabling is not warranted.  In this regard, 
the Board notes that the 20 percent evaluation contemplates 
three or four scars that are unstable or painful.  Here, the 
appellant reported left orbit pain and mild tenderness, left 
upper eyebrow pain and mild tenderness, and left forehead 
pain and mild tenderness.  There was no middle nose pain.  
The evidence shows three scars that are painful.  This is 
already contemplated by the 20 percent evaluation.  The 
evidence does not reflect a showing of five or more scars 
that are painful.  As such a higher evaluation under DC 7804 
is not warranted.  As the evidence thus reflects that the 
appellant has three scars that are painful, he is entitled to 
a 20 percent rating for his scars under DC 7804, effective 
October 23, 2008.

The Board has also considered other codes pertinent to scars.  
However, the appellant's scars have been manifested primarily 
by complaints of pain.  Examination revealed no elevation, 
depression, significant distortion or asymmetry, induration 
or inflexibility, adherence to underlying tissue or 
limitation of motion.  There was normal pigmentation and the 
scars were shown to be stable.  As such, a higher evaluation 
is not warranted under other codes pertinent to scars.  

The Board notes that the appellant is competent to report 
that his disability is worse. However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 20 percent disabling is not for 
application.  Accordingly, for the reasons provided above, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for an evaluation higher than 
20 percent disabling for scars, left orbital region, left 
upper eyebrow, left side of the forehead and middle of the 
nose.  

Entitlement to an Increased Rating for Sinusitis

The Veteran has appealed the denial of an increased rating 
for sinusitis.  The appellant's disability is rated as 10 
percent disabling under DC 6512.  DC 6512, the General Rating 
Formula for Sinusitis (DC 6510-6514), provides for a 
noncompensable rating for sinusitis detected on X-ray only.  
A 10 percent evaluation is provided for one or two 
incapacitation episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is provided 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is provided for radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  The 
note following the criteria states that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  

The evidence shows that, in July 2004, the appellant having 
sinus problems which caused him to miss work at times.  In 
the July 2004 VA compensation and pension examination, 
sinusitis with headaches was noted.  There was no 
interference with breathing, no speech impairment, no 
purulent discharge and no dyspnea at rest or exertion.  It 
was noted that the appellant had headaches which were in the 
bifrontal and in the temporal regions.  The headaches 
occurred mostly in the morning hours and lasted about two 
hours.  They were present on a regular basis at variable 
intensity.  There was no nausea or vomiting.  It was noted 
that the appellant got temporary relief from the headaches 
with aspirin without any side effects.  There were no 
allergic attacks and no periods of incapacitation.  
Examination revealed no nasal obstruction.  It was noted that 
the sinus pressure was experienced in the bifrontal and 
bitemporal regions.  Clinical sinusitis with headaches, 
chronic, was diagnosed.  

In September 2005, the appellant reported constant headaches 
and allergy attacks.  He stated that he had to take off from 
work one day in February 2005 and over two weeks in 2004 
because of his headaches and allergies.  He stated that when 
he is on sick leave from work, he is on bed rest most of the 
time because of the headaches and swelling of the face due to 
sinus and allergy.  In June 2006, the appellant reported 
chronic problems with his sinuses with pain and pressure.  

The appellant was afforded a VA compensation and pension 
examination in January 2008.  During this examination, he 
reported a history of his nose being blocked most of the 
time.  The appellant reported that he tried antihistamines 
and nasal spray but with no relief.  The appellant stated 
that he almost has to sleep upright at night in order to get 
any rest.  X-rays revealed normal sinuses.  The examiner 
noted that the appellant was diagnosed with chronic sinusitis 
when he should have been chronic rhinosinusitis.  The 
examiner noted that the appellant has marked allergic 
rhinitis and should be referred to an allergist for care.  

The appellant was afforded another VA compensation and 
pension examination in February 2009.  During this 
examination, he reported interference with breathing through 
the nose daily and dyspnea with rest.  The appellant was able 
to walk two blocks and go up two flights of stairs.  There 
was no purulent discharge, speech impairment, and/or disease 
or injury affecting the soft palate.  For chronic sinusitis, 
the appellant noted headaches 6-9 months of the year July to 
March and he noted the condition five days of the week in the 
frontal areas lasting 6-8 hours.  He further noted allergy 
attacks daily with sneezing only in the morning and at night 
lasting 20-30 minutes.  There were no periods of 
incapacitation noted.  Allergic rhinitis and chronic 
sinusitis were diagnosed.  

Having reviewed the record pertaining to this disability, the 
Board has determined that the criteria for a higher 
evaluation have not been met.  In this regard, it is noted 
that a higher evaluation for sinusitis requires three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The evidence demonstrates that the 
appellant has not had three or more incapacitating episodes 
per year requiring prolonged antibiotic treatment, nor does 
it show more than six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  Rather, the record demonstrates that the appellant 
has not had any periods of incapacitation.  Although the 
appellant has reported having pain and headaches, there is no 
showing of purulent discharge or crusting much less six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  As 
such, the Board finds that the appellant's symptoms are 
adequately addressed by the current 10 percent evaluation.

In summary, the appellant's symptoms of are fully addressed 
by the criteria by the currently assigned 10 percent 
evaluation.  Accordingly, a higher evaluation is not for 
application.

Entitlement to an Increased Rating for Bursitis/Tendinitis of 
the Right Knee 

The appellant's disability is rated 10 percent disabling 
under DC 5019.  Bursitis is evaluated based on limitation of 
motion of the affected part, as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5019.  The current rating contemplates 
periarticular pathology productive of painful motion.  38 
C.F.R. § 4.59.  It is also consistent with flexion limited to 
45 degrees.  Separate evaluations may be assigned if there is 
compensable limitation of extension or subluxation or 
instability.

DC 5257 provides ratings for impairment of the knee that 
includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the 
knee is rated 10 percent disabling; moderate recurrent 
subluxation or lateral instability of the knee is rated 20 
percent disabling; and severe recurrent subluxation or 
lateral instability of the knee is rated 30 percent 
disabling. 38 C.F.R. § 4.71a.

DC 5258 provides a 20 percent rating for dislocated semi 
lunar cartilage with frequent episodes of "locking," pain, 
and effusion into the joint.  38 C.F.R. § 4.71a.

DC 5260 provides ratings based on limitation of flexion of 
the leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion 
of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a. See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) of the same knee joint).

DC 5261 provides ratings based on limitation of leg 
extension.  Extension of the leg limited to five degrees is 
rated noncompensably (0) percent disabling; extension of the 
leg limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 
percent disabling; extension of the leg limited to 20 degrees 
is rated 30 percent disabling; extension of the leg limited 
to 30 degrees is rated 40 percent disabling; and extension of 
the leg limited to 45 degrees is rated 50 percent disabling.  
38 C.F.R. § 4.71a.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C .F.R. § 4.59. 

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, 
Plate II.

After a review of the record, the Board finds that an 
increased rating is not warranted.  Here, examination in July 
2004 revealed normal right knee.  Subjective complaints of 
pain, weakness, stiffness, swelling, heat and redness, 
instability or giving way, locking, fatigability, lack of 
endurance, etc. were noted.  There were subjective complaints 
of right knee pain 7/10 with no stiffness.  Swelling was 
reported to occur on a regular basis in the evening hours and 
gradually subside by morning.  There was no instability but 
constant pain was reported.  The appellant reported flare ups 
with bending activities.  It was noted that there was no 
prescribed bed rest for the condition and that no assistive 
devices were used.  There was also no episodes of dislocation 
or recurrent subluxation and no inflammatory arthritis.  
Examination revealed extension of 0 degrees and flexion which 
is painful from 90 to 100 degrees.  The examiner noted that 
there was slight additional limitation by pain with 
repetitive use.  Lachman and McMurray tests were negative on 
the right knee and there was no edema.  Pain was in the 
lateral and inferior border of the right knee without 
effusion or instability.  There was guarding of the movement.  
Antalgic gait was noted.  There was no ankylosis.  
Examination revealed the joint, axis, bony alignments and 
soft tissue were within normal limits in standing AP, lateral 
and skyline views of the right knee.  Right knee 
patellofemoral pain syndrome, x-rays within normal limits, 
was diagnosed.  

In September 2004, the appellant reported continued problems 
with his right knee.  He stated that he walked with a limp 
because of right knee pain and soreness.  He reported 
stiffness when sitting for long periods of time and that he 
shifts his weight to the left knee when walking and standing.  

In September 2005, the appellant reported pain with bending 
his knees.  He stated that the knees hurt when he straightens 
them and when he walks on the right knee it feels like it is 
ready to go out.  He noted that on standing his knees lock 
and that in January 2005 he was issued a knee brace.  
Examination in November 2007 revealed strength 5/5 in the 
lower extremities.  Gait was within normal limits.  

The appellant was afforded a VA compensation and pension 
examination in January 2008.  The appellant reported constant 
pain at a level of six with intermittent weakness, 
instability or giving way, and locking.  It was noted that 
prolonged walking and twisting the knee could precipitate a 
flare.  The appellant wore a right knee brace.  There were no 
episodes of dislocation or recurrent subluxation, or 
inflammatory arthritis.  It was noted that the appellant 
worked as a counselor and did not spend much time on his 
feet.  The appellant was noted to be able to attend to 
activities of daily living.  Range of motion revealed right 
knee flexion to 90 degrees with more pain at extreme and 0 
degrees of extension.  There was normal stability and 
McMurray's test was normal.  There was constant pain in the 
right knee with increase of pain at extreme range of motion.  
The appellant had a gait with a slight right limp but station 
was stable.  There was no ankylosis.  Right knee bursitis and 
tendonitis, moderate was diagnosed.  The examiner noted that 
there was no change in pain, range of motion or additional 
limitation upon three repetitions of the range of motion.  

In order for the disability to warrant an increased rating, 
the evidence must show the functional equivalent of flexion 
limited to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252; DeLuca v. Brown, 8 Vet. App. 202 (1995).  At most, 
the evidence shows flexion limited to 90 degrees with pain.  
After repetitive use, the functions of the joints were not 
additionally limited by pain, range of motion or additional 
limitation.  Neither the lay testimony nor medical evidence 
reflects the functional equivalent of flexion limited to 30 
degrees.

Furthermore, there is no lay or medical evidence that there 
is limitation of extension or subluxation.  Although the 
appellant has reported instability, examination in January 
2008 revealed there was normal stability and examination in 
July 2004 revealed the right knee was without instability.  
As such, separate evaluations are not warranted for 
limitation of extension, or subluxation and instability.  See 
DCs 5257 and 5261.  

A rating higher than 10 percent disabling for 
bursitis/tendinitis of the right knee is not warranted.  The 
Board finds that the appellant's disability much more closely 
approximates the criteria for a 10 percent evaluation.  38 
C.F.R. § 4.59.  This includes any functional restrictions due 
to pain, painful motion, weakness, and more than normal or 
excess fatigability.  Here, there is no lay or medical 
evidence that any Deluca factor functionally limits flexion 
to 30 degrees.  Rather, the credible evidence establishes 
that the appellant retains functional flexion to better than 
30 degrees and that he has full extension.  In addition, 
there is no persuasive lay or medical evidence of subluxation 
or instability.  The Board has considered the appellant's own 
statements regarding the degree of his disability.  The Board 
notes that the appellant is competent to report that his 
disability is worse. However, the Board finds that the 
observations of multiple skilled professionals are more 
probative than the appellant's own report.  The Board accepts 
that he has pain and limitation of motion.  However, the fact 
remains that the evidence establishes that functional flexion 
is better than 30 degrees.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board has found no section that provides a basis upon 
which to assign a higher disability evaluation. As the 
preponderance of the evidence is against the claim for a 
higher evaluation, the "benefit-of- the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Entitlement to an Increased Rating for a Left Ear Hearing 
Loss Disability 

The appellant's service-connected left ear hearing loss 
disability has been rated by the RO under the provisions of 
Diagnostic Code 6100.  The assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment.  Under its 
provisions, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. When the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

On the July 2004 VA compensation and pension examination, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
10
25
60
60

The appellant had a pure tone average of 39 for the left ear.  
Speech audiometry revealed speech recognition ability of 98 
percent in left ear.  

On the January 2008 VA compensation and pension examination, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
10
30
60
60

The appellant had a pure tone average of 40 for the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in left ear.  

On the September 2009 VA compensation and pension 
examination, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
LEFT
15
30
60
60

The appellant had a pure tone average of 41 for the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in left ear.  

The July 2004 audiological evaluation revealed an average 
left ear pure tone decibel loss of 39 with speech recognition 
of 98 percent.  This corresponds to a numeric designation of 
Level I hearing in the left ear.  38 C.F.R. § 4.87, Table VI 
(2009).  The Veteran's left ear is considered the poorer ear.  
Because the right ear is not service connected, a Level I 
hearing is assigned.  38 C.F.R. § 4.85(f).  These combined 
numeric designations result in a rating of 0 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2009).  

The January 2008 audiological evaluation revealed an average 
left ear pure tone decibel loss of 40 with speech recognition 
of 94 percent.  This corresponds to a numeric designation of 
Level I hearing in the left ear.  38 C.F.R. § 4.87, Table VI 
(2009).  The Veteran's left ear is considered the poorer ear.  
Because the right ear is not service connected, a Level I 
hearing is assigned.  38 C.F.R. § 4.85(f).  These combined 
numeric designations result in a rating of 0 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2009).  

The September 2009 audiological evaluation revealed an 
average left ear pure tone decibel loss of 41 with speech 
recognition of 92 percent.  This corresponds to a numeric 
designation of Level I hearing in the left ear.  38 C.F.R. § 
4.87, Table VI (2009).  The Veteran's left ear is considered 
the poorer ear.  Because the right ear is not service 
connected, a Level I hearing is assigned.  38 C.F.R. 
§ 4.85(f).  These combined numeric designations result in a 
rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 
4.85, Table VII (2009).  

As shown above, at most, the audiometric examinations support 
a 0 percent rating for left ear hearing loss disability.  
Although the appellant asserts that his hearing loss is worse 
than evaluated, the medical evidence prepared by a skilled 
neutral professional is more probative.  The Board notes that 
the appellant's assertions that his hearing has deteriorated 
are credible.  However, in determining the actual degree of 
disability, the examination findings are more probative of 
the degree of impairment.  Moreover, as noted above, the 
Court has noted that the assignment of disability ratings for 
hearing impairment is derived at by a mechanical application 
of the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann, supra.  In this case, 
the numeric designations produce a 0 percent disability 
evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100.  
Accordingly, the 0 percent rating presently assigned 
accurately reflects the degree of the appellant's service-
connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. Part 4, § 4.85, Diagnostic Code 6100.  

Furthermore, the Board notes that the appellant does not have 
an exceptional pattern of hearing as defined by 38 C.F.R. 
§ 4.86 given that the results of audiology testing do not 
show puretone thresholds at all four of the specific 
frequencies of 55 decibels or more.  The results also fail to 
show that the pure tone threshold is 30 decibels or less at 
1,000 Hertz, and 70 decibels or more at 2,000 Hertz. 

Based on the foregoing, the claim for a compensable rating 
for left ear hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).

Evaluation of Headaches 

The appellant has appealed the denial of a higher evaluation 
for headaches.  
The appellant's disability has been evaluated as 
noncompensable under Diagnostic Code 8100, which provides as 
follows: A 50 percent rating for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability; a 30 percent evaluation for 
characteristic prostrating attacks occurring on an average 
once a month over the last several months; a 10 percent for 
characteristic prostrating attacks averaging one in 2 months 
over the last several months; and a 0 percent rating with 
less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

The evidence shows that, in the July 2004 VA compensation and 
pension examination, sinusitis with headaches was noted.  It 
was noted that the appellant had headaches which were in the 
bifrontal and in the temporal regions.  The headaches 
occurred mostly in the morning hours and lasted about two 
hours.  They were present on a regular basis at variable 
intensity.  It was noted that the appellant got temporary 
relief from the headaches with aspirin without any side 
effects.  There were no allergic attacks and no periods of 
incapacitation.  Clinical sinusitis with headaches, chronic, 
was diagnosed.  

In September 2005, the appellant reported constant headaches 
and allergy attacks.  He stated that he had to take off from 
work one day in February 2005 and over two weeks in 2004 
because of his headaches and allergies.  He stated that when 
he is on sick leave from work, he is on bed rest most of the 
time because of the headaches and swelling of the face due to 
sinus and allergy.  

The appellant was afforded a VA compensation and pension 
examination in February 2009.  During this examination, the 
appellant noted headaches 6-9 months of the year July to 
March and he noted the condition five days of the week in the 
frontal areas lasting 6-8 hours.  There were no periods of 
incapacitation noted.  

In the June 2009 VA compensation and pension examination, it 
was noted that the appellant's headaches began two years ago 
and that they come once per week lasting 3-4 days of the 
week.  They were noted to come any time of the day and that 
they are accompanied by nausea, blurred vision, and sometimes 
vomiting.  The headaches were noted to be severe and often 
with loss of function when accompanying acute sinusitis.  The 
appellant reported losing three days of work per month when 
having acute sinusitis headaches.  They were no apparent 
triggers.  Headaches, migraine type (not caused by but 
aggravated by underlying acute sinusitis, tension and sleep 
apnea) was diagnosed.  Chronic daily headaches, 
migraine/tension type, tmj dysfunction, less likely than not 
related to service connected sinus condition was also 
diagnosed.  

In September 2009, the appellant reported having daily right 
frontal headaches that last six hours for the last three 
months.  He noted that they resolved on its own or within a 
few hours if he took medication.  Prior to three months ago, 
he reported that he may have had a headache once a week or if 
he had allergies flare up or tension about something.  

Upon careful review of the evidence, the Board has concluded 
that a 30 percent evaluation is warranted.  In this regard, 
the Board notes that in addition to the daily right frontal 
headaches that last six hours, the appellant has reported 
losing three days of work per month when having acute 
sinusitis headaches.  He has further reported having 
headaches that come once per week lasting 3-4 days of the 
week which are accompanied by nausea, blurred vision, and 
sometimes vomiting.  The headaches were noted to be severe 
with loss of function.  The appellant's statements reflect 
that he has historically treated his more severe headaches 
with bed rest and Advil.  Thus, the Board finds that the 
Veteran's headaches more nearly approximate the criteria for 
a 30 percent evaluation as the evidence shows characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  

However, an evaluation higher than 30 percent is not 
warranted.  There is no showing that the appellant's 
headaches are manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  The record demonstrates that the 
appellant has remained employed.  While the record reflects 
persistent headaches that are problematic for the appellant, 
there is no indication of severe economic inadaptability.  
Accordingly, the Board finds that an evaluation of 30 percent 
disabling and no more is warranted.

Extraschedular Consideration

Consideration of referral for an extraschedular rating 
requires a three-step inquiry. See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 
No.2008-7135 (Fed.Cir. Jul. 17, 2009).  The first question is 
whether the schedular rating adequately contemplates the 
veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted. 

Here, the Board finds that the record reflects that the 
appellant has not required frequent periods of 
hospitalization for his disabilities and that the 
manifestations of the disabilities are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disabilities 
would be in excess of that contemplated by the schedular 
criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  

Fenderson/Hart considerations

The Board has considered whether "staged ratings" are 
appropriate for any of the above disorders.  The Board finds 
that at no discrete period other than those already 
recognized did the evidence support a higher rating for any 
of the disorders.


Service Connection 

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  Certain 
chronic diseases, such as arthritis, may be service connected 
if increased or aggravated by service or manifested to a 
degree of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2009). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) nexus evidence establishing a connection between the 
service-connected disability and the current disability. See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice- 
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub- section (c).  The 
amended 38 C.F.R. § 3.310(b) institutes additional 
evidentiary requirements and hurdles that must be satisfied 
before aggravation may be conceded and service connection 
granted.  As the new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006. 
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

The Board notes that the appellant has not asserted that his 
disabilities are the result of combat.  As such, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not for 
application.  

Entitlement to service connection for a lung disability 

The appellant has appealed the denial of service connection 
for a lung disability.  After review of the record, the Board 
finds against the appellant's claim.  

The appellant has related that his service treatment records 
show a history of chest pains and that he tested positive for 
Histoplasma.  Service treatment record note chest pains in 
October 1992.  Testing in December 1992 revealed positive 
Histo M Band ID and Histo IgG EIA.  Further testing in 
January 1993 revealed negative results.  An April 1994 chest 
x-ray showed normal PA upright chest.  During his May 1998 
separation examination, the appellant denied chest pain.  
Clinical evaluation revealed normal chest and lungs.  

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for a lung disability.  In this regard, the Board 
notes that for veterans, basic entitlement to disability 
compensation derives from two statutes, 38 U.S.C. §§ 1110 and 
1131- - the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, 
beginning with the words: "For disability resulting from 
personal injury suffered of disease contracted in the line of 
duty. . . ." 38 U.S.C. §§  1110, 1131 (2009).  Thus, in 
order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove the 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Here, despite being requested to do so, the appellant has not 
presented any evidence showing a current lung disability.  
The Board has considered that the appellant is competent to 
report symptoms such as chest pain.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In some cases a layperson is also 
considered competent to diagnose a disorder.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board finds, 
though, that a non-observable condition such as a lung 
disorder is not within the realm of lay expertise.  The 
appellant has not identified or produced any acceptable 
evidence, medical or otherwise, that would tend to show 
current disease or injury to account for his current 
complaints.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability due to disease or injury, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Likewise, the Federal Circuit has noted 
that in order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  See 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  

Without competent evidence of current disability related to a 
disease or injury, service connection cannot be granted.  The 
preponderance of the evidence is against the claim for 
service connection.  Because there is no approximate balance 
of positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also 38 C.F.R. § 3.102 (2009).  

Entitlement to Service Connection for a Left Eye Disability 

The appellant has appealed the denial of service connection 
for a left eye disability.  After review of the evidence, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim.  

Service treatment records show left eye strain in May 1982.  
The appellant complained of severe left eye pain and burning 
sensation in the left eye.  He reported being hit in the face 
with a glass ashtray.  Rule out traumatic iritis was noted.  
In August 1984, the appellant complained of left eye pain of 
a three day duration.  It was noted that while wrestling the 
appellant was hit in the eye.  The appellant reported lack of 
vision due to age during his separation examination.  He 
denied eye trouble and the eyes were reported normal at that 
time.

The appellant has related that his left eye had been hurting 
for years during service and now.  He has further stated that 
he has problems focusing his eyes and sometimes has pain 
behind the left eye caused by injury while in service.  

In the November 2004 VA compensation and pension examination, 
the appellant reported that his left eye "just isn't healed 
right."  He reported intermittent burning in both eyes and 
that it felt like his left upper lid did not always open all 
the way.  Ptosis left upper lid with good levator function, 
history of orbital foreign bodies on the left-reportedly 
glass, dry eye symptoms and left brow scar were diagnosed.  

In the February 2009 VA compensation and pension examination, 
the appellant denied any problems except for vision problems.  
It was noted that he could not read without glasses.  Facial 
scarring left face most likely the result of left facial 
injury in service; allergic conjunctivitis both eyes, 
unlikely to be related to left facial injury and presbyopia 
both eyes due to age and loss of accommodation related to his 
difficulty with near vision was diagnosed.  The VA examiner 
noted that he could not review the appellant's records since 
no records were sent to review.  However, he noted that 
bilateral symptoms such as allergic conjunctivitis and his 
difficulty with near vision will not be related to facial 
injury on the left.  He noted that the facial scars which are 
visible are definitely related to the injury.  It was noted 
the ptosis left upper lid was seen previously but not today.  
He noted the ptosis left upper lid would definitely be 
secondary to left facial trauma.  

In an April 2009 VA compensation and pension medical opinion, 
the examiner found no loss of vision exclusively related to 
the left eye.  The examiner noted that the appellant 
complained of difficulty reading near without glasses and 
that such was bilaterally found and related to presbyopia and 
is not service connected but rather age related.  The 
examiner noted that it was not related to any injury 
sustained in service.  The examiner noted that he found signs 
of bilateral allergic conjunctivitis which was not related to 
any injury.  The examiner noted that the appellant had an eye 
injury in 1982 but that was time limited, resolved, and has 
not recurred.  It was noted that there was no long term 
sequelae.  The examiner noted that, except for periorbital 
scars, he found no loss of vision affecting the left eye.  

In this case, the Board is presented with positive and 
negative evidence.  The positive evidence includes service 
treatment records which show that the appellant was hit in 
the face with an ashtray while in service in May 1982.  He 
complained of left eye pain at that time and again in August 
1984.  Favorable evidence also includes the appellant's 
statements that his eye was injured in service and he has had 
continued pain since service.  The Board has considered such 
evidence in conjunction with all the evidence of record.  

However, the Board is also presented with convincing negative 
evidence.  Although the appellant reported loss of vision 
during the separation examination, the lack of vision was 
attributed to age and he denied eye trouble.  The eyes were 
also reported normal at that time.  Allergic conjunctivitis 
both eyes, unlikely to be related to left facial injury and 
presbyopia both eyes due to age and loss of accommodation 
related to his difficulty with near vision was diagnosed in 
February 2009.  Furthermore, the April 2009 VA examiner 
opined that the appellant's difficulty reading near without 
glasses is related to presbyopia and is not service connected 
but rather age related.  The examiner noted that he found 
signs of bilateral allergic conjunctivitis which was not 
related to any injury.  The examiner noted that the appellant 
had an eye injury in 1982 but that was time limited, 
resolved, and has not recurred.  It was noted that there was 
no long term sequelae.  

Based upon the evidence of record, the Board finds that 
service connection for a left eye disability is not 
warranted.  In this regard, the Board notes that the record 
shows that the appellant has a left eye disability to include 
allergic conjunctivitis both eyes and presbyopia both eyes.  
Although the record shows that the appellant has a left eye 
disability, the Board finds that the more probative evidence 
of record shows that the appellant's disability is not 
attributable to service.  

To the extent that the appellant attributes his current left 
eye disability to service, the Board notes that the 
appellant's assertions of continuity are not credible.  In 
this regard, the Board notes that the appellant has provided 
conflicting statements.  The appellant has reported that he 
experienced eye pain for years during service and now.  
However, in his separation examination, he denied eye 
trouble.  The Board notes that he reported loss of vision but 
denied eye trouble at the same time.  The Board may discount 
lay evidence when such discounting is appropriate.  As fact 
finder, the Board is obligated to, and fully justified in, 
determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc.  Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
Here, we find the appellant's assertions that his left eye 
disability is related to service to be less persuasive than 
the separation examination, the denial of pertinent history, 
the February 2009 diagnosis and the April 2009 VA 
compensation and pension opinion.  

The Board is presented with the appellant's lay statements 
regarding onset and continuity.  The appellant is certainly 
competent to report the onset of symptoms, such as pain and 
loss of vision, and the circumstances surrounding such.  
However, the Board finds that he is not competent to state 
whether his left eye disability to include allergic 
conjunctivitis both eyes and presbyopia both eyes is related 
to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board finds that the 
etiology of the appellant's left eye disability is far too 
complex a medical question to lend itself to the opinion of a 
layperson.

The Board recognizes that the appellant was diagnosed with 
ptosis left upper lid with good levator function in November 
2004 and that the February 2009 VA examiner found that ptosis 
left upper lid would definitely be secondary to left facial 
trauma.  However, the Board notes that although ptosis left 
upper lid was seen previously it was not seen during the 
February 2009 examination.  

We again note that we have considered the appellant's 
statements and pleading.  While the evidence of record shows 
that the appellant has a left eye disability, the Board finds 
that the more probative evidence shows that the appellant's 
current disability is not attributable to service to include 
the in service left eye complaints.  Accordingly, service 
connection for a left eye disability is denied.  The 
preponderance of the evidence is against the claim for 
service connection.  Because there is no approximate balance 
of positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also 38 C.F.R. § 3.102 (2009).  

        New and Material Evidence 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

New and Material Evidence to Reopen Right Great Toe 
Disability 

The appellant has appealed the denial of the application to 
reopen the claim for service connection for right great toe.  
In a November 1998 rating decision, the appellant was denied 
service connection for residuals of sprain of the right great 
toe.  The RO found that although the appellant was treated 
for a sprain of the great right toe in March 1984, it was 
shown to be a temporary condition that resolved with 
treatment and no permanent residual disability was shown at 
separation.  The appellant was notified of the denial in 
December 1998.  The appellant did not appeal that decision 
and it became final.  

The appellant submitted an application to reopen his claim 
for service connection for right great toe disability in May 
2004.  At the time of the last final denial, the record 
contained service treatment records which showed a history of 
right great toe sprain to include a March 1984 treatment 
record which assessed partial separation of toenail right 
foot from right great toe.  Also of record was a May 1998 VA 
compensation and pension examination.  During this 
examination, the appellant gave a history of strain of the 
right great toe which occurred in 1977 while playing 
basketball.  Sprain right great toe by history was diagnosed.  

The evidence received since the last final denial consists of 
medical records showing a right great toe sprain in service 
and medical records unrelated to the right great toe.  The 
appellant has also submitted statements discussing the 
severity of his right great toe disability.  The appellant 
has not submitted any other evidence in relation to this 
claim.  The Board notes that the evidence showing a right 
great toe sprain is cumulative because such had already been 
established.  The Board further notes that the medical 
records unrelated to the right great toe are not material to 
the issue presented and do not relate to an unestablished 
fact necessary to substantiate the claim.  Because the 
evidence submitted since the last final decision is 
cumulative and/or does not relate to an unestablished fact 
necessary to substantiate the claim for service connection, 
the appellant has not submitted new and material evidence.  
Thus, the Board concludes that new and material evidence has 
not been presented to reopen the claim.

Stated differently, at the time of the prior denial there was 
evidence that the appellant had a right great toe sprain in 
service.  The appellant's claim for service connection for 
right great toe was last denied because it was found that a 
right great toe disability attributable to service was not 
shown.  The submitted evidence does not change any material 
fact.  

New and Material Evidence to Reopen Left Knee Disability 

The appellant has appealed the denial of the application to 
reopen the claim for service connection for left knee 
disability.  In a March 2003 rating decision, the appellant 
was denied service connection for retropatellar pain syndrome 
of the left knee.  The RO found that the evidence did not 
show that the appellant's current retropatellar pain syndrome 
of the left knee was related to the service connected right 
knee bursitis/tendinitis nor was there evidence of any 
disability during service.  The appellant was notified of the 
denial in March 2003.  The appellant did not appeal that 
decision and it became final.  

The appellant submitted an application to reopen his claim 
for service connection for left knee disability in May 2004.  
At the time of the last final denial, the record contained 
service treatment records which showed a history of right 
knee pain.  
Also of record was a May 1998 VA compensation and pension 
examination.  During this examination, bursitis/tendinitis 
right knee was diagnosed.  A January 2003 VA compensation and 
pension was also of record.  During this examination, 
retropatellar pain syndrome both knees was diagnosed.  The VA 
examiner opined that the left knee condition was not 
secondary to the right knee condition.  

The evidence received since the last final denial consists of 
medical records unrelated to the left knee.  The appellant 
has also submitted statements discussing the severity of his 
left knee disability.  The appellant has not submitted any 
other evidence in relation to this claim.  The Board notes 
that the evidence showing a left knee disability is 
cumulative because such had already been established.  The 
Board further notes that the medical records unrelated to the 
left knee are not material to the issue presented and do not 
relate to an unestablished fact necessary to substantiate the 
claim.  Because the evidence submitted since the last final 
decision is cumulative and/or does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection, the appellant has not submitted new and 
material evidence.  Thus, the Board concludes that new and 
material evidence has not been presented to reopen the claim.

Stated differently, at the time of the prior denial there was 
evidence that the appellant had a left knee disability.  The 
appellant's claim for service connection for a left knee 
disability was denied because the evidence did not establish 
a left knee disability that was related to the service 
connected right knee bursitis/tendinitis or service.  The 
submitted evidence does not change any material fact.  


New and Material Evidence to Reopen Right Ear Hearing Loss 
Disability

The appellant has appealed the denial of the application to 
reopen the claim for service connection for right ear hearing 
loss.  In a November 1998 rating decision, the appellant was 
denied service connection for right ear hearing loss 
disability.  The RO found that there was no evidence that the 
appellant had a right ear hearing loss disability.  The 
appellant was notified of the denial in December 1998.  The 
appellant did not appeal that decision and it became final.  

The appellant submitted an application to reopen his claim 
for service connection for right ear hearing loss in May 
2004.  At the time of the last final denial, the record 
contained service treatment records and the June 1998 VA 
compensation and pension examination.  During this 
examination, the appellant reported an extensive history of 
noise exposure in service.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  Normal hearing at the right ear 
was diagnosed.  

The evidence received since the last final denial consists of 
July 2004, January 2008 and September 2009 audiological 
examinations, and medical records unrelated to right ear 
hearing loss.  The appellant has not submitted any other 
evidence in relation to this claim.  On the July 2004 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  Normal hearing of the right ear 
was diagnosed.  

On the January 2008 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
20

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  Normal hearing of the right ear 
was diagnosed.  

On the September 2009 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
20

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  Normal hearing of the right ear 
was diagnosed.  

Although the appellant has had several audiological 
examinations since the last final denial, none of the 
examinations show a right ear hearing loss disability in 
accordance with VA regulations.  The Board further notes that 
the medical records unrelated to right ear hearing loss 
disability claim are not material to the issue presented and 
do not relate to an unestablished fact necessary to 
substantiate the claim.  Because the evidence submitted since 
the last final decision is cumulative and/or does not relate 
to an unestablished fact necessary to substantiate the claim 
for service connection, the appellant has not submitted new 
and material evidence.  Thus, the Board concludes that new 
and material evidence has not been presented to reopen the 
claim.

Stated differently, the appellant's claim for service 
connection for a right ear hearing loss disability was denied 
because the evidence did not show that the appellant had a 
right ear hearing loss disability in accordance with VA 
regulations.  The submitted evidence does not change any 
material fact.  


ORDER

A higher evaluation for scars, left orbital region, left 
upper eyebrow, left side of the forehead and middle nose, 
rated as 0 percent disabling prior to January 15, 2008 is 
denied.  

A higher evaluation for scars, left orbital region, left 
upper eyebrow, left side of the forehead and middle nose, 
rated as 10 percent disabling from January 15, 2008 to 
October 23, 2008 is denied.  

A higher evaluation for scars, left orbital region, left 
upper eyebrow, left side of the forehead and middle nose, 
currently rated as 20 percent disabling is denied.  

A rating higher than 10 percent disabling for sinusitis is 
denied.

A rating higher than 0 percent disabling for a left ear 
hearing loss disability is denied.  

An evaluation of 30 percent, but not higher, for headaches is 
granted subject to the law and regulations governing the 
payment of monetary awards.

A rating higher than 10 percent disabling for 
bursitis/tendinitis of the right knee is denied.

Service connection for a left eye disability is denied.  

Service connection for a lung disability is denied.  

The application to reopen the claim of entitlement to service 
connection for right great toe disability is denied.  

The application to reopen the claim of entitlement to service 
connection for a left knee disability is denied.  

The application to reopen the claim of entitlement to service 
connection for a right ear hearing loss disability is denied.  


REMAND

The appellant has appealed the denial of service connection 
for a bilateral ankle disability.  Service treatment records 
reveal a May 1981 complaint of chronic bilateral ankle sprain 
times two and a half months.  The appellant has related that 
his service treatment records show that he sprained his 
ankles throughout his time in service.  He asserts that his 
ankles still swell up and hurt.  He has also reported pain 
and limitation of motion.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent  
symptoms of a disability; (B) Establishes that the appellant 
suffered an event, injury or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  Here, 
the Board concludes that it must remand the issue of 
entitlement to service connection for a bilateral ankle 
disability so that a VA medical examination and opinion can 
be obtained to determine if the appellant's has a bilateral 
ankle disability attributable to service.  

The appellant has also appealed the denial of entitlement to 
compensation under 38 U.S.C.A. § 1151 for Rosai Dorman 
disease with destruction of the left elbow.  The evidence 
shows that the appellant was seen in December 2004 for 
complaints of left arm pain of a month duration.  There were 
reports of paresthesia to the left elbow and upper arm, 
constant.  Left shoulder and arm without deformity/ 
swelling/ecchymosis and no muscle atrophy was noted.  Labs 
showed CK 353 w/ CKMB 1.0.  An assessment was given of left 
arm pain and paresthesia with elevated CK, possible myositis 
vs. nerve conduction defect.  Later that month, tennis elbow 
improved on etodolac was noted.  It was noted that NCV/EMG 
study of the left upper extremity did not reveal abnormal 
electrical signs.  

The appellant has related that he experienced left elbow pain 
in service and that the pain has been constant since his 
discharge.  He contends that during his December 2004 
examination he was given a diagnosis of tennis elbow but his 
problems continued and that after his second surgery he was 
diagnosed with Rosai Dorfman disease.  The appellant argues 
that in December 2004 he was misdiagnosed with tennis elbow 
when in fact he had Rosai Dorfman disease.  According to the 
appellant, the misdiagnosis has caused him to lose over 70 
percent of bone from the disease, and that his left arm is 
severely limited.  The Board cannot determine if the 
appellant's claim has merit without affording him a VA 
examination.  As such, a remand in accordance with the 
directives below is warranted.  

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination to determine the nature and 
etiology of his claimed bilateral ankle 
disability.  The claims folder should be 
made available to the examiner for review.  
If a bilateral ankle disability is found, 
the examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any currently present ankle 
disability is attributable to service to 
include the in service manifestations.  If 
there is no relationship between the 
current ankle disability and the in 
service manifestations, that fact must be 
noted in the report.  A discussion of the 
complete rationale for all opinions 
expressed should be included in the 
examination report.

2.  Contact the appellant and request that 
he identify/submit all medical records 
that can substantiate his claim for 
compensation under 38 U.S.C.A. § 1151 for 
Rosai Dorman disease with destruction of 
the left elbow.  

3.  Thereafter, schedule the appellant for 
a VA examination.  The examiner should 
discuss whether the appellant was 
misdiagnosed when he sought treatment for 
his left elbow in December 2004.  The 
examiner should note if there is 
additional disability as a result, and if 
so he/she should provide an opinion as to 
whether it is at least as likely as not  
(i.e., to at least a 50 percent degree of  
probability) that such disability was the 
result of carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in rendering treatment for his left 
elbow in December 2004, to include a 
failure to timely diagnosis.  The claim 
files and treatment records should be made 
available to the examiner.  The examiner 
should specifically state the reasons for 
his/her conclusion(s).

3. The RO should then readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims 





	(CONTINUED ON NEXT PAGE)

that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


